MEMORANDUM **
Jorge Torres-Naranjo appeals his 70-month sentence imposed following his guilty plea conviction for possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Torres-Naranjo contends that the district court erred by denying his request for a downward adjustment pursuant to U.S.S.G. § 3B1.2(b) for being a minor participant. We review for clear error, United States v. Williams, 185 F.3d 945, 946 (9th Cir.1999) (per curiam), cert. denied, 528 U.S. 1129, 120 S.Ct. 966, 145 L.Ed.2d 838 (2000), and conclude that this contention lacks merit.
In order to receive a minor role adjustment, the defendant must prove that he is substantially less culpable than his co-participants. See id. Torres-Naranjo drove with his co-participant 200 miles to deliver the methamphetamine, was the first to handle it when they arrived at the delivery point, and was to share equally in the financial proceeds. See United States v. Davis, 36 F.3d 1424, 1436-37 (9th Cir. 1994) (affirming denial of adjustment where defendant knew he was carrying drugs and was prepared to accept money). Moreover, Torres-Naranjo had participated in two other drug deliveries. See United States v. Otis, 127 F.3d 829, 836 (9th Cir.1997) (affirming denial of adjustment because defendant was involved in more than one drug transaction).
Accordingly, Torres-Naranjo failed to show that he was substantially less culpable than his co-participant. See Williams, 185 F.3d at 946.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.